Foote, C.
The defendant was convicted of an assault with a deadly weapon. From the judgment rendered against him, and an order denying a new trial, he has appealed.
The information charged an assault with a deadly *149weapon with intent to commit murder, and was sufficient under sections 950, 951, 959, and 960 of the Penal Code. (People v. Monteith, 73 Cal. 7.)
The testimony of the sheriff relative to his search for the defendant, as tending to show his flight after committing the assault, was properly admitted, because if such flight was proved it was a circumstance which the jury might consider in determining the guilt of the defendant.
The instructions for the defendant, refused by the court, were either inapplicable, or were fully given in other portions of the charge.
It is objected that the court below permitted witnesses to testify as to the sanity of the accused, when, as alleged, they were not his “intimate acquaintances,” and were incompetent under subdivision 10, section 1870, of the Code of Civil Procedure. But it does not appear that the court abused the discretion vested in it as to such a matter, hence the appellate court should not interfere. (People v. Pico, 62 Cal. 53.)
Several other errors are claimed to have been committed, on account of which it is urged that the defendant is entitled to a new trial. After a careful examination of the record, we are unable to perceive any prejudicial error, and advise that the judgment and orders be affirmed.
Belcher, C. C., and Hayne, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and orders are affirmed.